DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 4, and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Wittek et al. (US 2016/0040066), of record by Applicant.
Regarding independent claim 3, Wittek (‘066) teaches throughout the text a liquid crystal panel, comprising: a liquid crystal layer (paragraph 0275); and a pair of first and second substrates (not shown, but implied) disposed with the liquid crystal layer interposed therebetween and including an alignment film (orientation layer, paragraph 0282) formed on a surface of each of the first and second substrates facing the liquid crystal layer, or a surface of any one of the first and second substrates facing the liquid crystal layer, wherein the alignment film contains a carboxyl group-free polymer containing no carboxyl group (paragraph 0288), the liquid crystal compound constituting the liquid crystal layer contains an aliphatic alkyl group at a terminal thereof, and contains an isothiocyanate group (PTU-3-S in table 5), and a plurality of antenna units are arranged (paragraph 0123).


Regarding claim 6, Wittek (‘066) teaches the carboxyl group-free polymer is a polyimide or a carboxyl group-free acrylic polymer containing no carboxyl group.

Allowable Subject Matter
Claims 1, 2, and 7-15 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a liquid crystal panel comprising: a liquid crystal layer; and a pair of first and second substrates disposed with the liquid crystal layer interposed therebetween and including an alignment film formed on a surface of each of the first and second substrates facing the liquid crystal layer, or a surface of any one of the first and second substrates facing the liquid crystal layer. wherein the alignment film contains a carboxyl group-containing polymer containing a carboxyl group, the liquid crystal compound constituting the liquid crystal layer contains at least one selected from the group consisting of a cyano group, a heterocyclic ring, -OCF2-, a carbon-carbon triple bond and a trifluoromethyl group, 
Due to their dependency, claims 2 and 7-15 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:   Regarding claim 5, the prior art of record neither shows nor suggest a liquid crystal panel comprised of, in part, the liquid crystal compound contains at least two selected from the group, along with the rest of the limitations of the claim.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879